UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-18516 A.FULL TITLE OF THE PLAN AND THE ADDRESS OF THE PLAN, IF DIFFERENT FROM THAT OF THE ISSUER NAMED BELOW: ARTESIAN RETIREMENT PLAN B.NAME OF ISSUER OF THE SECURITIES HELD PURSUANT TO THE PLAN AND THE ADDRESS OF ITS PRINCIPAL EXECUTIVE OFFICE: ARTESIAN RESOURCES CORPORATION 664 CHURCHMANS RD. NEWARK, DE 19702 Artesian Resources Corporation Retirement Plan Financial Statements December31, 2008 Table of Contents Page Independent Auditors’ Report 2 Financial Statements Statement of Net Assets Available for Benefits — December31, 2008 3 Statement of Net Assets Available for Benefits — December31, 2007 4 Statement of Changes in Net Assets Available for Benefits For the Year Ended December31, 2008 5 Notes to the Financial Statements 6-15 Supplementary Information ScheduleH, Part IV, Line 4i - Schedule of Assets Held for Investment Purposes 16 Consent of McBride Shopa and Company Independent Auditors’ Report Participants, Board of Trustees and Administrator of Artesian Resources Corporation Retirement Plan We have audited the accompanying statements of net assets available for benefits of Artesian Resources Corporation Retirement Plan as of December31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December31, 2008. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Artesian Resources Corporation Retirement Plan as of December31, 2008 and 2007, and the changes in net assets available for plan benefits for the year ended December31, 2008 in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets held for investment purposes, referred to as, “supplementary information”, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplementary information is the responsibility of the Plan’s management. The supplementary information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. McBride Shopa and Company, P.A. Wilmington, Delaware July 1, 2009 2 Table of Contents Artesian Resources Corporation Retirement Plan Statement of Net Assets Available for Benefits December 31, 2008 Non- Participant Participant Loan Total Directed Directed Fund ASSETS Cash $ 1,435 $ 16 $ 1,419 $ 0 Investments, at fair value Artesian Resources Corp. ClassA non-voting common stock 2,453,097 1,009 2,452,088 0 Collective trusts 2,509,137 792,022 1,717,115 0 Mutual funds 13,257,984 4,029,127 9,228,857 0 Investments, at cost that approximate fair value Loans to participants 242,391 0 0 242,391 Total investments 18,464,044 4,822,174 13,399,479 242,391 Contribution receivable Employer 146,851 138,065 8,786 0 Participants 0 0 0 0 Total assets 18,610,895 4,960,239 13,408,265 242,391 LIABILITIES 0 0 0 0 NET ASSETS AVAILABLE FOR BENEFITS $ 18,610,895 $ 4,960,239 $ 13,408,265 $ 242,391 See accompanying notes to financial statements. 3 Table of Contents Artesian Resources Corporation Retirement Plan Statement of Net Assets Available for Benefits December 31, 2007 Non- Participant Participant Loan Total Directed Directed Fund ASSETS Cash $ 21,130 $ 3,727 $ 17,403 $ 0 Investments, at fair value Artesian Resources Corp. ClassA non-voting common stock 2,651,518 382,623 2,268,895 0 Collective trusts 1,818,051 552,921 1,265,130 0 Mutual funds 19,906,221 6,009,601 13,896,620 0 Investments, at cost that approximate fair value Loans to participants 268,335 0 0 268,335 Total investments 24,665,255 6,948,872 17,448,048 268,335 Contribution receivable Employer 186,551 186,551 0 0 Participants 0 0 0 0 Total assets 24,851,806 7,135,423 17,448,048 268,335 LIABILITIES Distributions Payable 13,937 760 13,177 0 NET ASSETS AVAILABLE FOR BENEFITS $ 24,837,869 $ 7,134,663 $ 17,434,871 $ 268,335 See accompanying notes to financial statements. 4 Table of Contents Artesian Resources Corporation Retirement Plan Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2008 Non- Participant Participant Loan Total Directed Directed Fund ADDITIONS TO NET ASSETS ATTRIBUTED TO Net investment income Artesian Resources Corp. ClassA non-voting common stock dividends $ 101,479 $ 3,500 $ 97,979 $ 0 Interest and dividend income from other investments 803,282 387,711 415,571 0 Interest income from participant loans 20,618 0 0 20,618 Net appreciation (depreciation) in fair value of investments (8,447,987 ) (2,571,379 ) (5,876,608 ) 0 Contributions Employer 828,896 525,671 303,225 0 Participants 978,084 0 978,084 0 (5,715,628 ) (1,654,497 ) (4,081,749 ) 20,618 DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO Participant Distributions (510,618 ) (151,038 ) (334,252 ) (25,328 ) Administrative Expense (728 ) (224 ) (504 ) 0 Transfers 0 (368,665 ) 368,665 0 Loan Transfers 0 0 21,234 (21,234 ) (511,346 ) (519,927 ) 55,143 (46,562 ) NET INCREASE/(DECREASE) (6,226,974 ) (2,174,424 ) (4,026,606 ) (25,944 ) NET ASSETS AVAILABLE FOR BENEFITS- BEGINNING OF YEAR 24,837,869 7,134,663 17,434,871 268,335 NET ASSETS AVAILABLE FOR BENEFITS — END OF YEAR $ 18,610,895 $ 4,960,239 $ 13,408,265 $ 242,391 See accompanying notes to financial statements. 5 Table of Contents Artesian Resources Corporation Retirement Plan Notes to the Financial Statements Note A — Description of the Plan 1. General Effective July1, 1984, Artesian Resources Corporation (the Company) established the Artesian Resources Corporation Retirement Plan (the Plan) as a defined contribution retirement plan for its employees. Pursuant to Internal Revenue Code (IRC)Section 401(k), the Plan permits employees to exclude contributions to the Plan from their current taxable income, subject to certain limits. The Plan is administered by a Committee of Trustees, which consists of six members appointed by the Company’s Board of Directors. Plan administration expenses may be paid out of the Plan unless paid by the Company. (Note C). 2. Participation, Vesting, and Withdrawals Generally, all employees are eligible for Plan participation after attaining age 21 and completing 1,000 hours of service during a one-year period. Employees may elect to make tax-deductible contributions up to the IRC limitation of $15,500 ($20,500 for participants age 50 and older) for all deferrals under all plans in 2008 (basic contribution). For every dollar an employee contributes up to 6% of compensation, the Company will provide a 50% matching contribution. In each Plan year, the Company may make a discretionary contribution to the Plan based on up to 2% of compensation for all employees eligible to participate in the Plan. The full discretionary contribution was made for 2008. The total matching, discretionary and service contributions in 2008 were $303,225, $267,037 and $258,635, respectively. Effective January 1, 2007, the Company’s Board of Directors, at its sole discretion, may make a Special Discretionary Stock Contribution to the Plan.A Special Discretionary Stock Contribution of was not made for 2008. Participant contributions, and the related earnings, are fully vested. Company contributions, and the related earnings, vest as follows: 6 Table of Contents Artesian Resources Corporation Retirement Plan Notes to the Financial Statements (Continued) Note A — Description of the Plan (Continued) 2. Participation, Vesting, and Withdrawals (Continued) Years of Service Vested Percentage Less than 2 0 % 2 but less than 3 20 % 3 but less than 4 40 % 4 but less than 5 60 % 5 but less than 6 80 % 6years or more 100 % Any forfeitures of nonvested contributions are offset against required Company contributions. Withdrawals may generally commence without penalty upon attaining age 59½or for situations involving hardship, as defined in the Plan and the IRC. The Company also sponsored another defined contribution plan for its employees, the Supplemental Plan, which was merged into the Plan on March31, 2000. The contribution and vesting guidelines for the participants of the Supplemental Plan continued and consist of the following: • Only employees as of April26, 1994 are eligible for participation. • A service contribution is made by the Company to the Plan for all eligible participants each quarter based upon each employee’s years of service and current compensation in accordance with the following schedule: Years Percentage of of Service Compensation 1
